58 N.Y.2d 999 (1983)
In the Matter of The Estate of William J. Fello, Deceased. Dorothy Fello, Appellant; Anthony Mazzarella et al., Respondents.
Court of Appeals of the State of New York.
Argued February 7, 1983.
Decided March 22, 1983.
J. Donald Higgins for appellant.
David Jaffe, Ernest Allen Cohen and James P. Donohue, Jr., for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate, for reasons stated in the memorandum at the Appellate Division (88 AD2d 600).